UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 27, 2012 COCA-COLA ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 001-34874 27-2197395 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (678) 260-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item8.01 .Other events The Company issued a press release on June 21, 2012 announcing it will release second-quarter 2012 earnings before the market opens on Monday, July 23, 2012.A conference call discussing these results will be webcast live over the internet at 10:00 a.m. ET on the same day.The press release is attached as Exhibit 99.1 Item 9.01 Financial Statements and Exhibits (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits EXHIBIT NUMBERDESCRIPTION 99.1Press Release dated June 21, 2012 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES, INC. (Registrant) Date:June 27, 2012 By: /s/ William T. Plybon Name: William T. Plybon Title: Vice President, Assistant Secretary and Deputy General Counsel 3 EXHIBIT LIST EXHIBIT NUMBER DESCRIPTION 99.1Press Release dated June 21, 2012
